Citation Nr: 1436849	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  13-30 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1961 to August 1961.  This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In July 2014, the Veteran cancelled his request for a hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his bilateral hearing loss is related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed regarding the duties to notify and assist, such error was harmless and will not be discussed.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  

Here, the Veteran says he has hearing loss due to almost daily exposure to loud noises in service, including during his participation in the competitive pistol team.  

The record reflects that the Veteran has a current diagnosis of bilateral hearing loss.  His service treatment records are silent for any diagnosis, treatment, or indication of any hearing-related condition, except for the Veteran's response in his separation report of medical history that he experienced ear trouble.  The Veteran has also provided uncontradicted, credible lay statements of exposure to loud noises in service.  The remaining issue is, therefore, whether his current hearing loss is linked to service, for which private and VA examinations provide conflicting nexus opinions.

A report from an April 2010 private audiological examination report indicates that the Veteran has bilateral sensorineural hearing loss, and-notwithstanding the lack of actual review of the Veteran's claims file-it refers to a history consistent with the claims folder: the Veteran's reports of exposure to loud noises in the pistol team in service.  The private examiner opined that because sensorineural hearing loss can be caused by noise exposure, the Veteran's hearing is just as likely as not due to acoustic trauma in service.

On the other hand, a September 2010 VA examination provides a diagnosis of sensorineural hearing loss and a negative nexus opinion , relying in large part on the absence of hearing loss at separation from service.  But, even if disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The lack of evidence reflecting hearing loss during service is not fatal to the Veteran's claim for service connection, because the laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Consequently, the Board finds this part of the opinion inadequate and affords it no probative value.  The VA examiner also based her opinion on her finding that the Veteran's "hearing loss configuration is consistent with presbycusis."

In light of the consistent factual basis for the private examiner's opinion and the limited probative value of the VA examiner's opinion, the Board finds that the evidence is at least in relative equipoise on the issue of a nexus to service.  Accordingly, the benefit of the doubt applies, and service connection for bilateral hearing loss is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990)


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


